                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CLAUDE SALOIS,                           :      CIVIL NO. 1:19-CV-0993
                                         :
             Plaintiff                   :      (Chief Judge Conner)
                                         :
      v.                                 :
                                         :
SCI-ROCKVIEW MEDICAL                     :
DEPARTMENT,                              :
                                         :
             Defendant                   :

                                        ORDER

      AND NOW, this 27th day of November, 2019, upon consideration of the

motion (Doc. 4) to dismiss filed by the State Correctional Institution at Rockview

Medical Department, the sole named defendant in this action, and in order for

plaintiff to state a claim under 42 U.S.C. § 1983, he must allege a deprivation of a

federally protected right, and that this deprivation was committed by a person

acting under color of state law, see Woloszyn v. County of Lawrence, 396 F.3d 314,

319 (3d Cir. 2005), and it being well-settled that a department within a correctional

institution, such as the Medical Department at SCI-Rockview, does not qualify as a

person within the meaning of § 1983, see, e.g., Fischer v. Cahill, 474 F.2d 991, 992 (3d

Cir. 1973) (per curiam) (holding that the New Jersey Prison Medical Department is

a state agency that cannot be sued under § 1983 because it is not a person) and,

thus, the SCI-Rockview Medical Department is not a suitable entity for a § 1983

claim and is entitled to dismissal from this action, and, furthermore, upon

consideration of plaintiff’s pro se status, he will be afforded an opportunity to file an
amended complaint in this action attempting to state an actionable § 1983 claim

against a properly named defendant or defendants, it is hereby ORDERED that:

      1.    The motion (Doc. 4) to dismiss is GRANTED.

      2.    The Clerk of Court is directed to TERMINATE the State Correctional
            Institution at Rockview Medical Department as a party to this action.

      3.    Plaintiff is granted leave to file an amended complaint on or before
            December 24, 2019.

      4.    The amended complaint shall contain the same case number that is
            presently assigned to this action, 1:19-CV-993, shall be direct and
            concise, and shall stand alone without reference to any other
            document filed in this matter.

      5.    The amended complaint must name proper defendant(s) subject to suit
            under 42 U.S.C. § 1983, and must specify the offending actions taken
            by each defendant(s).

      6.    Failure to timely file an amended complaint and comply with the
            direction of this order may result in dismissal of this action.



                                      S/ CHRISTOPHER C. CONNER
                                      Christopher C. Conner, Chief Judge
                                      United States District Court
                                      Middle District of Pennsylvania




                                         2
